DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN-107369909-A).
In claim 1, Zhang et al. discloses in Fig. 3, an antenna device comprising: 
a source antenna (3) comprising a substrate layer (1) and a radiating conductor (Fig. 2) disposed on the substrate layer (1) so as to radiate an electromagnetic wave in a direction in which one surface of the substrate layer is oriented; and 
a planar lens (dielectric planar lens 2) configured to convert a quasi-spherical electromagnetic wave radiated from the source antenna (3) into a plane wave (in page 4, lines 2-3; the electromagnetic wave is radiated to the medium flat lens above 1 by the antenna array is located on the medium base plate of 2, as shown in Figure 3).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (WO 2016/081515 A1).
In claim 1, Deng discloses in Fig. 1B, an antenna device comprising: 
a source antenna (20 ) comprising a substrate layer (22) and a radiating conductor (24) disposed on the substrate layer (22) so as to radiate an electromagnetic wave in a direction in which one surface of the substrate layer is oriented; and 
a planar lens (26) configured to convert a quasi-spherical electromagnetic wave radiated from the source antenna (20) into a plane wave (space).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 appear to comprise allowable subject matter.
       Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
STAROVOLSKI et al. (WO 2013136325 A1) teaches an antenna (10) has several antenna elements (11) that share a common conductive ground plane (12) for all antenna elements and spaced apart at a predetermined distance from each other. Common conductive shell (13) coupled to common conductive ground plane, is extended to encompass the antenna elements. Common cavity (14) is defined by common conductive shell and common conductive ground plane. Common dielectric superstrate layer (16) is provided over common cavity. Beam steering system (17) coupled to the antenna elements, is configured for steering energy beam produced by antenna.
SHI et al. (WO 2020236245 A1) teaches a device cover comprises a perfect magnetic conductor (PMC) equivalent material surrounding the antenna system without overlapping the antenna system. The device cover comprises a dieletric device cover. The antenna system comprises antenna system elements. The antenna system comprises an antenna in package (AiP), an antenna on board (AoB), or an antenna in module (AiM). The antenna system comprises antennas that operate in mmWave frequency. The device cover serves as a superstrate of the antenna system. The PMC equivalent material is placed on a surface of the device cover facing towards the antenna system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844